Citation Nr: 1759201	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to July 1988 and from November 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board remanded the appeal in July 2016 and requested the RO schedule the Veteran for a Board hearing.  He testified at a video hearing in November 2016 before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied entitlement to service connection for a right knee disability; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Evidence added to the record since the final February 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.

3. The most probative evidence of record does not show the Veteran's right knee condition was caused or aggravated by his service connected left knee disability. 


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service connection for a right knee disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability. 38 U.S.C. § 1101, 1110, 5107 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a right knee disability are not met. 38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Petition to Reopen

Applicable law provides that an RO decision that is not appealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Once a decision becomes final, new and material evidence is required to reopen the claim that was denied. 38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996). The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality. See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In February 2003, the RO denied entitlement to service connection for a right knee disability. At that time, the RO considered the Veteran's service medical and VA treatment records, which were devoid of any complaints, treatment for or diagnosis of any right knee condition. Based on the foregoing, the RO denied service connection for a right knee condition.

The February 2003 rating decision, with notice of appellate rights, was mailed to the Veteran's address of record and was not returned as undeliverable. Therefore, although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to his claim during the one-year appeal period following the issuance of the February 2003 rating decision. See 38 C.F.R. § 3.156(b). Accordingly, the February 2003 rating decision became final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

As noted above, a final decision cannot be reopened unless new and material evidence is presented. In this case, unestablished facts necessary to substantiate the claim for a right knee disability include a current diagnosis, and a nexus between service or a service-connected disability.

The Veteran submitted several petitions to reopen his claim in May 2005, June 2008 and October 2009; his statements detailed the onset and progression of his knee pain as due to his left knee. Evidence associated with the claims file following the February 2003 rating decision includes his hearing testimony, and various VA and private treatment records. 

Treatment records show a diagnosis and treatment for chronic knee pain and an MRI showed degenerative changes. A letter from a private physician indicated that the Veteran's right knee pain was caused by or a result of his left knee disability. 

During the November 2016 hearing, the Veteran testified that he had to overcompensate with his right knee after he injured his left knee. He first began experiencing problems with his right knee in 2000 and it had gradually gotten worse since. He was unable to recall the diagnosis but stated that he had a MRI, which showed arthritis and a doctor had told him that his right knee problems were due to overuse. 

The credibility of the above evidence is presumed for the limited purpose of assessing whether the evidence is material. A new diagnosis of degenerative changes, as well as a medical opinion regarding etiology both relate to unestablished facts necessary to substantiate the Veteran's claim of service connection for his knee.   

Under these circumstances, the Board finds that new and material evidence has been received and the petitions to reopen claim of entitlement to service connection for a right knee disability, is granted. 

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

The Veteran has a current disability evident from the June 2009 x-ray, which showed minimal degenerative joint disease (DJD) in his right knee. The Veteran does not contend and the evidence does not support service connection on a direct basis; (i.e., he injured the knee in service and that injury produced the claimed disability), therefore, the Board will only discuss whether his right knee disability was caused or aggravated by his service connected left knee disability. 

A private physician's June 2015 statement, without explanation apart from consideration given to "MRI History Physical Exam," wrote that favoring the left knee exacerbated right knee symptoms, and, that right knee pain was caused by or a result of the Veteran's service connected left knee disability.  

The Veteran was afforded a VA joints examination in June 2009; x-rays showed minimal DJD in the form of minimal bony spur formation about the tibial spine and posterior patellar surface. Physical examination showed grinding and decreased flexion in both knees, as well as pain. The Veteran was working full-time but had lost four weeks of work in the previous year due to problems with his knees. The examiner opined that his right knee disability was not due to his left knee disability because any abnormal gait was fairly recent based on the essentially normal range of motion in his left knee and based on x-ray evidence.  In addition, the right knee DJD was likely present when the Veteran had good range of motion. Thus, the underlying disability pre-dated any altered gait and could not have caused the claimed disability.  

In addition, the examiner also noted that: 

"Ortho literature disputes that an injured limb produces an overload and injury in a normal limb; there is no overload even in such situations of compromise as when the injured limb is post polio or amputa[t]ion with prosthesis."

During a December 2009 VA joints examination, the examiner noted the Veteran's right knee condition had its onset in 2004/2005 and became progressively worse since. Symptoms included giving way, pain, stiffness, weakness, locking, swelling and tenderness. The Veteran used a cane and brace as assistive aids. His gait was antalgic and flexion was slightly decreased to 125 degrees. The examiner opined that the Veteran's right knee disability was not caused by an altered walking gait, but by the Veteran's duties as a postal employee.   

Based on a review of the relevant medical records and lay statements, the Board finds that the June 2009 and December 2009 VA examiner's opinions are the most probative evidence of record.  They show a complete record review [by the June examiner], a thorough examination and a well-supported opinion explaining why the Veteran's right knee condition bears no relation to the Veteran's left knee.  As such, the opinions are found to be probative and entitled to the greatest weight. 

On the other hand, the June 2015 private physician failed even to provide a diagnosis of the Veteran's right knee condition and merely stated the Veteran's right knee pain is a result of his left knee disability. Pain is not a disability for which VA compensation can be awarded. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). In addition, the physician did not provide any findings of the physical examination or MRI, nor did he indicate what type of history was reviewed.  Further, no explanation for the assertion that favoring the left knee exacerbates right knee symptoms was offered, which minimizes its probative value.  In this regard, the 2009 examiner advised that there is a body of medical literature indicating an injured limb does not produce any over load or injury on a normal limb.  It therefore follows that the injured service connected knee would not be the source of the right knee complaints or symptoms.  Given this, the private physician's statement is considered inadequate and afforded minimal weight. 

The Veteran is competent to report symptoms of a right knee condition, including pain. Layno v. Brown, 6 Vet. App. 465 (1994). However, his statements regarding his right knee condition occurring because of his left knee condition are not considered competent or credible, as he does not possess the medical skills or knowledge required to determine etiology of such a complex condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The competent medical evidence offering, specific, specialized determinations pertinent to the question at issue are the most probative evidence with regard to evaluating the record in a given case.  This was offered by a VA examiner and is adverse to the claim.  

As noted above, the June 2009 and December 2009 VA examiner's opinions are the most probative evidence of record as to the etiology of the Veteran's right knee condition. Based on this conclusion, the evidence is against a finding that this right knee disability was secondary to the Veteran's left knee disability. The preponderance of evidence is against the claim, and it must be denied. 38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a right knee disability is granted. 

Service connection for a right knee disability is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


